DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 02/28/2022.  These drawings are acceptable.

Claims Status
Claims 1-20 are pending for examination in this Office action.

Double Patenting
Claims 1 and 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 and 8 of U.S. Patent No. 11,298,987  in view of Dean et al. (Dean; EP 2851216). Dean suggests to one ordinary skill in the art that the tire pressure is less than the target tire pressure, inflate tire and determine whether the tire inflates to the target pressure within a threshold time (see e.g. steps 120-124, FIG. 3 and para. [0040-41]), or dropping below [or meeting] the target or threshold value [in case of major or moderate leak]. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the disclosed patent and Dean to arrive at the claimed invention for the purpose of reporting 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 19, the claimed subject matter comprises “determining a degradation rate of … seals …by [1] comparing environmental conditions and [2] the frequency in which the pressure measurement is less than the threshold pressure”. However, it is not clear from the claimed subject matter how the environmental conditions i.e. ambient temperature, ambient pressure is compared with frequency or number of occurrences of pressures below the threshold pressure; specification does not elaborated this aspect to convey a skilled person how the two are compared with each other since they represent different conditions/parameters. Therefore, metes and bounds of the claimed invention are not established and is rejected as such.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean.
As per claim 1, Dean teaches a method, comprising: determining a health of a tire to be degraded in response to a pressure measurement being less than a threshold pressure (whether tire pressure is less than a target tire pressure; see e.g. steps 106-108, FIG. 2) within a certain period of time following one or more pressure measurements continuously meeting the threshold pressure (if the tire pressure is less than the target tire pressure, inflate tire and determine whether the tire inflates to the target pressure within a threshold time, see e.g. steps 120-124, FIG. 3 and para. [0040-41], or dropping below [or meeting] the target or threshold value [in case of major or moderate leak]). 
Even though Dean does not teach, in the same embodiment, that the determining is related to a health of a tire seal, Dean teaches, in another embodiment, that the tire pressure not reaching the target tire pressure may be indicative of leakage of wheel seal (see e.g. para. [0043]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Dean to arrive at the claimed invention for the purpose of informing driver of a dangerous situation as suggested by Dean (see e.g. para. [0043]) which may reduce accidents. 

As per claim 2, the method of claim 1 as taught by Dean, wherein the seal is arranged in a tire inflation system of a vehicle, further comprising obtaining the one or more pressure measurements of a tire of the vehicle via a pressure transducer in communication with an electronic control unit (one or more pressure sensors 46, 48, 52 to carry out one or more pressure sensing as discussed in analysis of merits of claim 1, wherein the sensors and in communication with a control system 36; see e.g. FIG. 1). 

As per claim 4, the method of claim 1 as taught by Dean, further comprising closing a plurality of wheel valves between a pressure sensor and a tire within a tire inflation system (one or more wheel valves [42, 44, 26] are opened and closed for tire inflation; see e.g. para. [0014]).

As per claim 5, the method of claim 4 as taught by Dean, further comprising opening a wheel valve of the plurality of wheel valves arranged at the tire to fluidly connect the tire to the pressure sensor (as discussed in analysis of merits of claim 4 that one or more wheel valves are opened and later closed to check tire pressure and inflate tires from a gas source, see e.g. para. [0014]). Even though Dean does not explicitly teach that the valves arranged at the tire where seal is being tested, it would have been obvious to one of ordinary skill in the art that the one or more disclosed tires are checked for pressure and inflated and further include associated valves 26 (see e.g. FIG. 1). Furthermore, it would have been obvious that only the tire with low pressure is checked and inflated by opening and closing associated valve as discussed earlier (see e.g. FIGS. 2-3). 

As per claim 6, the method of claim 5 as taught by Dean, further comprising inflating the tire via opening a valve assembly arranged between an air supply of the tire inflation system and the tire in response to the pressure measurement being less than the threshold pressure (tire is inflated by opening one or more valves, arranged between tire and gas source 32, see e.g. FIG. 1, in response to low pressure; see e.g. para. [0039-42]).

As per claim 7, the method of claim 1, wherein determining the health of the seal to be degraded as taught by Dean but fails to explicitly teach that the determining further comprises a ratio of degradation events to total tests expressed as a percentage, wherein the health of the seal is reduced in response to the percentage increasing. 
Dean, however, teaches determining a tire pressure below a target pressure and determines whether the tire inflates to a target pressure (see e.g. FIGS. 2-3) as discussed in analysis of merits of claim 1. It would have been obvious to a skilled person that ratio between the determined occurrence and total number of times pressure check is carried out can be determined and expressed as a percentage. For instance, if the check is carried out once and the tire needs to be inflated (see e.g. FIGS. 2-3), the ratio is determined to be 100% and health of the seal is determined to be 0%. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Dean for the purpose of informing driver of a dangerous situation as suggested by Dean (see e.g. para. [0043]) which may reduce accidents due to deflated tires. 

As per claim 8, the method of claim 7 as taught by Dean, wherein the health of the seal is reduced further in response to an increase in a frequency of degradation events (Dean teaches that the tire has a moderate leak if the tire is not inflating within a threshold time [or constantly deflating after a first occurrence], see e.g. step 126, FIG. 3; it would have been obvious to one of ordinary skill in the art that the leakage may be related to a seal as discussed in analysis of merits of claim 1, wherein the seal health is reduced further or classified as moderate from minor in line with the disclosed teachings of Dean, see e.g. steps 126 and 128, FIG. 3). 

Claim 3 and 9-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean.
As per claim 3, The method of claim 2 as taught by Dean, except the claimed sending the one or more pressure measurements to a computer network via a communication network that receives signals from the electronic control unit, the communication network comprising a telematics device in communication with the computer network. 
Suh, however, teaches sending the one or more pressure measurements to a computer network via a communication network that receives signals from electronic control unit, the communication network comprising a telematics device in communication with the computer network (one or more pressure measurement are sent to a network that received the signals from one or more control units, wherein the network comprises one or more telematics devices to receive the signals from the telematics/GPS unit 34; see e.g. para. [0004] and FIG. 2). Dean and Suh are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of remote reporting of one or more vehicle conditions which in turn can save time for fleet owners. 

As per claim 9, Dean teaches a system, comprising:
a tire inflation system comprising a pressure sensor in communication with an electronic control unit (one or more pressure sensors 46, 48, 52 in communication with a control system 36; see e.g. FIG. 1), the pressure sensor configured to be fluidly coupled to a tire (the pressure sensor[s] sense 52 air pressure in tire, see e.g. para. [0039], which means the sensors are fluidly coupled to tires; see e.g. FIG. 1), the electronic control unit storing instructions executable to obtain a plurality of pressure measurements of the tire from the pressure sensor (the sensors take one or more measurements over a threshold time, see e.g. FIG. 3, under the control of a control unit, see e.g. para. [0018], wherein one or more control units may comprise instructions; see e.g. para. [0025-26]). 
Even though Dean does not teach, in the same embodiment, a seal between the tire and the sensor, Dean teaches, in another embodiment, that the tire pressure not reaching the target tire pressure may be indicative of leakage of wheel seal (see e.g. para. [0043]), and further teaches frequent tire pressure checks and oversample the tire pressure may cause tire over inflation, increase pressurization and wear in associated seals (see e.g. para. [0030]), wherein associated seals are tire sealed deployed between sensor and tire as known in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Dean to arrive at the claimed invention for the purpose of informing driver of a dangerous situation as suggested by Dean (see e.g. para. [0043]) which may reduce accidents.
Dean further teaches a notification indicating a health of the seal (providing alert or error message to driver; see e.g. para. [0043]) but fails to explicitly teach that the notification is based on a ratio of degradation event to total tests expressed as a percentage, wherein the health of the seal is reduced in response to the percentage increasing. 
Dean, however, teaches determining a tire pressure below a target pressure and determines whether the tire inflates to a target pressure (see e.g. FIGS. 2-3) as discussed in analysis of merits of claim 1. It would have been obvious to a skilled person that ratio between the determined occurrence and total number of times pressure check is carried out can be determined and expressed as a percentage. For instance, if the check is carried out once and the tire needs to be inflated (see e.g. FIGS. 2-3), the ratio is determined to be 100% and health of the seal is determined to be 0%. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Dean for the purpose of informing driver of a dangerous situation as suggested by Dean (see e.g. para. [0043]) which may reduce accidents due to deflated tires. 
Dean, however, fails to teach a communication network configured to receive signals from the electronic control unit, the communication network including a telematics device configured to be in communication with a computer network, the telematics device configured to send the plurality of pressure measurements to the computer network and receive, from the computer network, the notification. 
Suh, however, teaches a communication network configured to receive signals from the electronic control unit, the communication network including a telematics device configured to be in communication with a computer network, the telematics device configured to send the plurality of pressure measurements to the computer network and receive, from the computer network, a notification (one or more pressure measurement are sent to a network that received the signals from one or more control units, wherein the network comprises one or more telematics devices to receive the signals from the telematics/GPS unit 34, see e.g. para. [0004] and FIG. 2, wherein one or more notifications are generated, to the vehicle operator for example; see e.g. para. [0077]). Dean and Suh are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of remote reporting of one or more vehicle conditions which in turn can save time for fleet owners. 

As per claim 10, the system of claim 9 as taught by Dean and Suh, wherein each test of the total tests comprises providing air to the tire via the tire inflation system in response to a pressure measurement being less than a threshold pressure (as discussed in analysis of merits of claim 9, Dean teaches determining a pressure below a target pressure and inflating tires, a moderate leak is determined if the constantly inflating and deflating events occur within a threshold time; see e.g. FIG. 2-3).

As per claim 11, the system of claim 9 as taught by Dean and Suh, wherein the health of the seal is reduced in response to a frequency in which a pressure measurement of the plurality of pressure measurements of the tire is less than a threshold pressure (as discussed earlier, Dean teaches that frequent inflating and deflating occurs within a threshold time is categorized as minor, moderate or major leak, see e.g. FIGS. 2-3, wherein the leak can be associated with a seal). 

As per claim 12, the system of claim 9 as taught by Dean and Suh, further comprising the health of the seal being degraded based on a pressure measurement being less than a threshold pressure following a plurality of pressure measurements meeting the threshold pressure  (as discussed in analysis of merits of claim 9, Dean teaches determining a pressure below a target pressure and inflating tires, a moderate leak is determined if the constantly inflating and deflating events occur within a threshold time; see e.g. FIG. 2-3).

As per claim 13, the system of claim 12 as taught by Dean and Suh, wherein the pressure measurement is within a certain period of time of the plurality of pressure measurements during operation of a vehicle (Dean teaches inflating the tires but not reaching a threshold level [or continuously delating] within a threshold time, see e.g. FIGS. 2-3, which means one or more measurements are taken to check for the target pressure, wherein Dean further teaches tire pressure sampling may be tailored to an individual tire and/or changes in operational characteristics of the vehicle, see e.g. para. [0029], which means the pressure sampling or checks can occur during vehicle operation).

As per claim 14, the system of claim 9 as taught by Dean and Suh, wherein Dean does not teach that the health is assessed in conjunction with environmental parameters comprising one or more of a quality of a road terrain, a temperature of the road terrain, a vehicle temperature, and an air temperature.
Suh, however teaches health is assessed in conjunction with environmental parameters comprising one or more of a quality of a road terrain, a temperature of the road terrain, a vehicle temperature, and an air temperature (health of a tire [or seal] are determined based on one or more environmental parameters including but not limited to ambient temperature and/or pressure; see e.g. para. [0050] and [0083]). Dean and Suh are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of remote reporting of one or more vehicle conditions which in turn can save time for fleet owners.

As per claim 15, the system of claim 9 as taught by as taught by Dean and Suh, wherein the seal is one of a plurality of seals and the tire is one of a plurality of tires, wherein the health of each of the plurality of seals is determined (as discussed in analysis of merits of claim 9, Dean in view of Suh health of a tire or an associated seal can be determined, wherein the tire can be one of plurality of tires; see e.g. FIG. 1 of Dean).

Claims 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean in view of Dieckmann et al. (Dieckmann; 2015/0283866).
As per claim 16, Dean teaches a method, comprising: determining a health of a tire arranged with a tire inflation system based on a frequency in which a pressure measurement of the tire is less than a threshold pressure (as discussed in analysis of merits of claims 1 and 9, a tire leak is determined, i.e. health of a tire is determined to be degraded, based on tire pressure measurement[s] less than a target value; see e.g. FIGS. 2-3, wherein it would have been obvious to a skilled person that the frequency with which the tire pressure measurement is less than the target value can be one). 
Even though Dean does not teach, in the same embodiment, that the determining is related to a health of a tire seal, Dean teaches, in another embodiment, that the tire pressure not reaching the target tire pressure may be indicative of leakage of wheel seal (see e.g. para. [0043]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Dean to arrive at the claimed invention for the purpose of informing driver of a dangerous situation as suggested by Dean (see e.g. para. [0043]) which may reduce accidents. 
Dean does not explicitly teach that the seal is arranged between a tire inflation system and a tire. However, it is known in the art to arrange a seal between inflation system and the tire. For example, Dieckmann teaches seal is arranged between a tire inflation system and a tire (see e.g. para. [0068]). Dean and Dieckmann are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of desired benefit of preventing outlet of pressurized gas or air to outside environment. 

As per claim 17, the method of claim 16 as taught by Dean and Dieckmann, wherein the health of the seal is degraded in response to the frequency being greater than a threshold frequency (as discussed in analysis of merits of claim 16, health of a seal is determined to be degraded in response to frequency of tire deflation greater than a threshold frequency of zero). 

As per claim 20, the method of claim 16 as taught by Dean and Dieckmann, further comprising flowing air to the tire from the tire inflation system in response to the pressure measurement being less than the threshold pressure (as discussed in analysis of merits of claims 1, 9 and 16, Dean teaches flowing air from an inflation system to one or more tires in response to pressure measurement being lower than target pressure; see e.g. FIGS. 2-3). 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean in view of Dieckmann, as applied to claim 16, and further in view of Suh. 
As per claim 18, the method of claim 16 as taught by Dean and Dieckmann, except the claimed threshold pressure is adjusted in response to environmental conditions including ambient pressure, ambient temperature, road terrain, and a vehicle temperature. 
Suh, however, teaches threshold pressure is adjusted in response to environmental conditions including ambient pressure, ambient temperature, road terrain (see e.g. para. [0072-73], [0083]). Even though Suh does not teach a vehicle temperature affecting the threshold pressure, Dean teaches, in one of the embodiments, to measure temperature of an engine (see e.g. para. [0020]) which may affect overall ambient temperature in or around the vehicle. Therefore, it would have been obvious to one of ordinary skill in the art to use the teachings of Dean, Dieckmann and Suh for the purpose of reducing false alarms due to environmental fluctuations as suggested by Suh (see e.g. para. [0125]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688